DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 1 is objected to due to the presence of multiple sentences. MPEP § 608.01(m) states “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”. See also CFR 1.75.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
It is not clear what Applicant attempts to claim as their bona fide claimed invention, as claim 1 contains multiple sentences. Since the exact claimed subject matter can’t be assured, Examiner as best understood has made an attempt to search for prior art based on Applicant’s disclosure. It is also not clear if Applicant is claiming a single or multiple inventions? To advance prosecution of case on merits, Examiner considers the first sentence pf claim 1. Clarification(s) and corrections are required. 
Claim 2/1 recites the limitation "(the) shaft cap and fixed shaft" in line two.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3/1 recites the limitation “the inner end face of the rotor teeth pole is welded with the pole shoe and the inner side of pole shoe is paralleled to the outer side of claw pole”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4/1 recites the limitation the inner side of magnetic isolating inner retaining ring is abutted against the side of the rotor teeth pole.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5/1 recites the limitation wherein the outer ring is welded with the middle inner wall of retaining ring, the inner ring is welded with the main shaft on both sides of the rotor core, the roller is installed in the guide groove between the inner ring and the outer ring, and the inner ring of the bearing part is connected to the outer ring of the bearing part via rolling of roller
Claim 6/1 recites the limitation wherein the outer ring is connected to the magnetic isolating inner retaining ring through the locking bolt.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7/1 recites the limitation wherein all tilt angles of the tread inner supporting sheets relative to the outer wall of the rotor core are the same, and the tilt angle between the tread inner supporting sheet and the outer wall of the rotor core is 15-30 degrees.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8/1 recites the limitation wherein the brush is connected to the winding end wire of the field winding through a wire embedded in the magnetic isolating inner retaining ring.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9/1 recites the limitation wherein the inner end of the main shaft is also fixed with a terminal C and the terminal C is connected to another conductive ring fixed to the main shaft through wires embedded in the main shaft, in which a collector ring is fixed on and electrically connected to the outer wall of the conductive ring, and the collector ring is abutted against winding end-wire brush of the commutating pole winding.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang (US 2017/0174096).
Regarding claim 1, Wang discloses:
A magnetically controlled wheel (paras 2, 16, 17, Fig 3) based on electromagnetic propulsion system (paras 16,17) comprising 
a magnetron wheel body (11,16, para 17), 
a stator core (22), 
a main shaft (14), 
a bearing part (13), 
a rotor core (21) and 
a wear-resistant tire (10), 
characterized in that the main shaft (14) is mounted on the middle of the magnetron wheel body (11,16). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834